                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
MARTHA I.O. MOGAJI,                            )
    Plaintiff,                                 )
                                               )
v.                                             )        Civil No. 19-12585-LTS
                                               )
TOM CHAN, et al.,                              )
     Defendants.                               )
                                               )

                                      ORDER OF TRANSFER

                                          February 12, 2020

SOROKIN, J.

        On December 24, 2019, Marth I.O. Mogaji (“Mogaji”) filed a pro se complaint. Doc. No.

1. With her complaint, she filed an application to proceed in district court without prepaying fees

or costs. Doc. No. 2. On January 24, 2020, Mogaji filed a complaint that was entered on the

docket as Mogaji’s amended complaint. Doc. No. 4.

       In this diversity action, Mogaji assets claims arising from events and proceedings that

occurred in New Hampshire. Mogaji resides in Massachusetts and the defendants are all located

in New Hampshire.

       After reviewing the pleadings, the court concludes that venue for this action does not lie

within the District of Massachusetts. The term “venue” refers to “the geographic specification of

the proper court or courts for the litigation of a civil action that is within the subject-matter

jurisdiction of the district courts.” 28 U.S.C. § 1390(a). When jurisdiction is founded solely on

diversity, venue is proper in (1) a judicial district where any defendant resides, if all defendants

reside in the same state, (2) a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of the property that is the subject of the
action is situated, or (3) a judicial district in which any defendant is subject to personal jurisdiction

at the time the action is commenced, if there is no district in which the action may otherwise be

brought. 28 U.S.C. § 1391(b).

        Here, subsections (1) and (3) of 28 U.S.C. § 1391(b) do not establish venue in the District

of Massachusetts because none of the defendants are alleged to reside in Massachusetts.

Subsection (2) does not provide for venue within this district because none of the “events or

omissions giving rise to the claim” occurred in the District of Massachusetts. The alleged “events

or omissions giving rise to the [plaintiff’s] claim” occurred in New Hampshire.

        Where venue is improper, a district court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C. §

1406(a). Under the circumstances, it is in the interest of justice to transfer this case.

        Based upon the foregoing, the clerk directed to transfer this action to the United States

District Court for the District of New Hampshire pursuant to 28 U.S.C. § 1406(a). Whether Mogaji

should be permitted to proceed without prepayment of fees or costs is a determination to be made

by the transferee court.

                                                        SO ORDERED.


                                                        /s/ Leo T. Sorokin
                                                        Leo T. Sorokin
                                                        United States District Judge




                                                   2
